 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SHARE PURCHASE AGREEMENT


This Share Purchase Agreement (this “Agreement”) is dated as of January 19,
2011, by and among Hutech Technologies, Co. Ltd., a British Virgin Islands
(“BVI”) limited company (the “Company”), Ms. Wansu Wen and Mr. Ming Lei, the
majority shareholders of the Company (the “Shareholders”), and Taehoan Park, a
Korean individual (the “Purchaser”). Each of the Company, the Shareholders and
the Purchaser is referred to herein as a “Party” and collectively, as the
“Parties.”
 
WHEREAS, the Shareholders desire to sell and transfer an aggregate of 32,950
(3,295,000 pre-conversion) preferred shares of the Company held by them to the
Purchaser, in the amounts set forth next to each Shareholder’s name on Schedule
1 hereto (the “Shares”); and the Shares represent 60.05% of the issued and
outstanding capital stock of the Company; and
 
WHEREAS, the Purchaser desires to purchase the Shares from the Shareholders, on
the terms and conditions more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
 
1.  
Purchase and Sale.

 
The Shareholders shall sell, transfer, convey and deliver unto the Purchaser the
Shares, and the Purchaser shall acquire and purchase from the Shareholders the
Shares. In consideration for the Shares, the Purchaser shall pay to the
Shareholders an aggregate purchase price of Four Hundred Thousand Dollars
($400,000) (the “Purchase Price”) at the Closing (defined below).


2.  
The Closing.

 
2.1. General.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by exchange of documents among the Parties by
fax or courier, as appropriate, following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) not later than January 28,
2011 or such other date as the Purchaser and the Shareholders may mutually
determine (the “Closing Date”).
 
2.2. Deliveries at the Closing. At the Closing: (i) the Shareholders shall
deliver to the Purchaser the various certificates, instruments, and documents
referred to in Section 9(a) below; (ii) the Purchaser shall deliver to the
Shareholders the various certificates, instruments, and documents referred to in
Section 9(b) below; (iii) the Purchaser shall deliver the balance of the
Purchase Price; and (iv) the Shareholders shall deliver to the Purchaser one or
more certificates evidencing the Shares (the “Certificates”), endorsed in blank
or accompanied by duly executed assignment documents and including a Medallion
Guarantee.
 
3.  
Representations and Warranties of the Shareholders.

 
Each Shareholder represents and warrants to the Purchaser that the statements
contained in this Section 3, with respect to such Shareholder, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3).
  
3.1. Authority.  The Shareholder has the power and authority to execute, deliver
and perform its obligations under this Agreement and to sell, assign, transfer
and deliver to the Purchaser the Shares as contemplated hereby.  No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
3.2. No Conflicts or Consents.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by the Shareholder will violate
or result in a breach of any term or provision of any agreement to which any
Seller is bound or is a party, or be in conflict with or constitute a default
under, or cause the acceleration of the maturity of any obligation of the
Shareholder under any existing agreement or violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Shareholder or
any  properties or assets of the Shareholder. The Shareholder is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by the Shareholder of this Agreement,
including the transfer of the Shares, that have been made or obtained prior to
the date of this Agreement, other than the disclosure filings required by the
Commission.
 
3.3. Enforceability.  This Agreement has been duly and validly executed by the
Shareholder, and constitutes the valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors' rights generally or by limitations, on the availability of
equitable remedies.
 
3.4. No Encumbrances.  The Shareholder owns the Shares free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”), and upon delivery of the Shares to
the Purchaser, the Purchaser will acquire good, valid and marketable title
thereto free and clear of all Liens.  The Shareholder is not a party to any
option, warrant, purchase right, or other contract or commitment that could
require the Shareholder to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement).  The Shareholder
is not a party to any voting trust, proxy, or other agreement or understanding
with respect to the voting of any capital stock of the Company.
 
4.  
Representations and Warranties Concerning the Company.

 
Each of the Company and the Shareholders represents and warrants to the
Purchaser that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4).
 
4.1. SEC Reports.  The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission since April 18, 2006, the announcement date of the Company’s
completion of acquisition on Form 8-K (the “SEC Reports”), all of which have
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.  As of the respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Company’s SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading.
 
4.2. Organization of Company.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the BVI.  The Company
is duly authorized to conduct business and is in good standing under the laws in
every jurisdiction in which the ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.  The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any entity, directly or indirectly, or have
any direct or indirect equity participation in any other entity.  The
Shareholders have delivered to the Purchaser true, correct and complete copies
of the Articles of Incorporation and Bylaws of the Company, as amended through
the date hereof.
 
4.3. Capitalization; No Restrictive Agreements.
 
(a) The Company’s authorized capital stock, as of the date of this Agreement,
consists of 100,000,000 Ordinary Shares, $0.0001 par value per share, of which
547,867 shares are issued and outstanding, and 10,000,000 shares of Preferred
Stock, $0.0001 par value per share, of which 32,950 shares are issued and
outstanding.
 
(b) The Company has not reserved any shares of its Ordinary Shares for issuance
upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Ordinary Shares.  All of
the issued and outstanding ordinary shares are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Shareholders and any third party, or (iii) between or
among any of the Company’s stockholders.  The Company is not a party to any
agreement granting any stockholder of the Company the right to cause the Company
to register shares of the capital stock of the Company held by such stockholder
under the Securities Act.
 
4.4. Financial Statements.  The Shareholders have provided the Purchaser with
unaudited balance sheets and statements of operations, changes in stockholders'
deficit and cash flows for the fiscal quarter September 30, 2010 and 2009
(collectively, the “Financial Statements”).  The Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis, fairly present the financial
condition, results of operations and cash flows of the Company as of the
respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company.  The Company does not have
any liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for liabilities expressly specified in the Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).
 
4.5. Absence of Certain Changes.  Since September 30, 2010, there has not been
any event or condition of any character which has materially adversely affected,
or may be expected to materially adversely affect, the Company’s business or
prospects, including, but not limited to any material adverse change in the
condition, assets, Liabilities (existing or contingent) or business of the
Company from that shown in the Financial Statements. As of the date hereof,
there has been no material adverse changes or developments in the condition
(financial or otherwise) or prospects of the Company that have resulted, or
could reasonably be expected to result, in a material adverse effect on the
Company.  The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do
so.  The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 4(e), “Insolvent” means, with
respect to the Company, (i) the present fair saleable value of Company’s assets
is less than the amount required to pay the Company’s total Liabilities
(existing or contingent), (ii) Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
4.6. Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.
 
4.7. Legal Compliance.  The Company has complied in all material respects with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply.  Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.
 
4.8. Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement, including
the transfer of the Shares, that have been made or obtained prior to the date of
this Agreement, other than the disclosure filings required by the Commission.
 
4.9. No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument or other understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect on the Company.
 
4.10. Tax Matters.
 
(a) The Company has filed all state and federal tax returns that it was required
to file.  All such tax returns were correct and complete in all material
respects.  All taxes owed by the Company have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any tax
return.  No claim has ever been made by an authority in a jurisdiction where the
Company does not file tax returns that it is or may be subject to taxation by
that jurisdiction.  There are no security interests or Liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any tax.
 
(b) The Company has withheld and paid all taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.
 
(c) The Shareholders do not expect any authority to assess any additional taxes
for any period for which tax returns have been filed.  There is no dispute or
claim concerning any Liability with respect to any taxes (a “Tax Liability”) of
the Company either (A) claimed or raised by any authority in writing or (B) as
to which the Company and the Shareholders have knowledge based upon personal
contact with any agent of such authority.  No tax returns of the Company have
ever been audited or are currently the subject of an audit. The Shareholders
have delivered to the Purchaser correct and complete copies of all federal and
state income and other material tax returns, examination reports, and statements
of deficiencies assessed against or agreed to by the Company since inception.
 
4.11. Liabilities of the Company.  As of the date hereof, the Company has no
liabilities, and will have no liabilities as of the Closing Date and in the
event that the Company may be considered as having any liabilities by law or by
equity, such liabilities will in no event become the liabilities of the
Purchaser but will remain the liabilities of the Company following the Closing.
  
4.12. Disclosure.  No representation or warranty by the Shareholders contained
in this Agreement, and no statement contained in the any document, certificate
or other instrument delivered or to be delivered by or on behalf of the
Shareholders pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.
 
5.  
Representations and Warranties of the Purchaser.

 
The Purchaser represents and warrants to the Shareholders as follows:


5.1. Authority.  The Purchaser has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.  This Agreement
constitutes a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as (i) the enforceability hereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforceability
of creditor's rights generally and (ii) the availability of equitable remedies
may be limited by equitable principles of general applicability.
 
5.2. No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by the
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of the
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.
 
5.3. Investment Intent.  The Purchaser is acquiring the Shares for its own
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution within the meaning of the Securities Act.  The Purchaser agrees not
to sell or otherwise transfer the Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available.  The Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Shares.
 
5.4. Consents and Approvals.  No permit, consent, approval or authorization of,
or declaration, filing or registration with any governmental or regulatory
authority or the consent of any third party is required in connection with the
execution and delivery by the Purchaser of this Agreement and the consummation
of the transactions contemplated hereby.
 
5.5. Purchaser Status.  At the time the Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.  The Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.
 
5.6. General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
5.7. Source of Funds.  The Purchaser makes the following representations
regarding the source of funds for the Purchase Price:
 
(i)           The Purchaser does not contemplate filing for relief under the
provision of any applicable Bankruptcy Code, nor is Purchaser involved in any
situation that Purchaser reasonably anticipates would cause Purchaser to file
for relief under any Chapter of any applicable Bankruptcy Code in the future.
Purchaser further sears, warrants and affirms that any funds which Purchaser may
transfer to the accounts of the Company are not the proceeds of nor are intended
for or being transferred in the furtherance of any concealment of assets or any
effort by conspiracy or otherwise to defeat, defraud or otherwise evade, any
party or the Court in any bankruptcy proceeding, a receiver, a custodian, a
trustee, a marshal, or any other officer of the Court or government or
regulatory official of any kind.


(ii)           The Purchaser is not transferring assets in an attempt to defeat
the collection of any U.S. government obligation(s), U.S. government-backed
obligation(s), or any state, local, or national government (be it foreign or
domestic) obligation(s) and Purchaser is aware that doing so may be a crime.
 
(iii)           The Purchaser hereby swears, warrants, and affirms that any
funds which Purchaser may transfer to the accounts of the Company are not the
proceeds of nor are they intended for or being transferred in the furtherance of
any illegal activity or activity prohibited by federal, state, local or foreign
laws. Such activity may include, but is not limited to: securities fraud or
other financial misconduct of any kind; tax evasion; environmental crimes;
activity involving drugs or other controlled substances; counterfeiting;
espionage; kidnapping; piracy; smuggling; copyright infringement; entry of goods
into the United States by means of false statements; terrorism; terrorist
financing or other material support of terrorists or terrorism; arms dealing;
bank fraud; wire fraud; mail fraud; bribery or any violation of the Foreign
Corrupt Practices Act; theft; embezzlement; misappropriation of public funds;
violations of export or import controls of the United States or any other
nation; any crime of violence; computer fraud and abuse; trading with enemies of
the United States; forgery; or fraud of any kind. Purchaser further warrants
that all transfers of funds will be in accordance with the Money Laundering
Control Act of 1986, as amended; the Bank Secrecy Act of 1970, as amended; the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, as amended; and all other applicable federal, state, local and foreign
laws, rules and regulations.


(iv)           The Purchaser understands that the Company acts in compliance
with various laws and regulations intended to detect and report unlawful
financial transactions relating, but not limited, to money laundering and
terrorist financing. Purchaser understands that the Company may disclose
personal financial information relating to customers and transactions to
appropriate law enforcement agencies without providing notice to the individual
or object of any such investigation.


Each of the Shareholders acknowledges and agrees that the Purchaser has not made
and makes no representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 5.
 
6.  
Brokers and Finders.

 
There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein.  Other than the
foregoing, neither the Shareholder, nor any of its directors, officers or agents
on their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.
 
7.  
Pre-Closing Covenants.

 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
7.1. General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 9 below).
 
7.2. Notices and Consents.  Each of the Parties will give any notices to, make
any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governmental authorities necessary in order to
consummate the transactions contemplated hereby.
 
8.  
Post-Closing Covenants. 

 
Each of the Shareholders and the Controlling Stockholder agree as follows with
respect to the period following the Closing.
 
8.1. Indemnification.
 
(a)           Each of the Shareholders agrees to defend, protect, indemnify and
hold harmless the Company and the Purchaser, and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors, and any of their agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(each, an “Indemnified Liability” and collectively, the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Indemnitor in the Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Indemnitor contained in the Agreement
or any other certificate, instrument or document contemplated hereby or thereby
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of the Agreement or any other certificate,
instrument or document contemplated hereby or thereby.
 
(b)           Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Indemnitors under this
Agreement, deliver to each of the Indemnitors a written notice of the
commencement thereof, and each Indemnitor shall have the right to participate in
the defense thereof with its own counsel; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the Indemnitors, if the
named parties to such proceeding include both the Indemnitors and the Indemnitee
and, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the Indemnitors would be inappropriate due to
actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding.  The Indemnitee shall
cooperate fully with the Indemnitors in connection with any negotiation or
defense of any such action or claim by the Indemnitors and shall furnish to the
Indemnitors all information reasonably available to the Indemnitee which relates
to such action or claim.  The Indemnitors shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No Indemnitors shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitors shall not unreasonably
withhold, delay or condition its consent.  The Indemnitor shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee.  Following indemnification as provided for
hereunder, the Indemnitors shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made.  The failure to deliver written notice
to the Indemnitors within a reasonable time of the commencement of any such
action shall not relieve such Indemnitors of any liability to the Indemnitee,
except to the extent that the Indemnitors is prejudiced in its ability to defend
such action.
 
(c)           The indemnification required by this Agreement shall be made by
periodic payments of the amount thereof during the course of the defense against
any of the Indemnified Liabilities, reasonably promptly upon the receipt by such
Indemnitee of written bills (with such appropriate supporting information as is
reasonably requested by the Indemnitors that an Indemnified Liability has been
incurred and the amount thereof (together with such appropriate supporting
information as is reasonably requested by the Indemnitors); provided that the
Indemnitee, as applicable, shall reimburse all such payments to the extent it is
finally judicially determined that such Indemnitee is not entitled to
indemnification hereunder.
 
(d)           To the extent that the undertaking by the Indemnitor hereunder may
be unenforceable for any reason, the Indemnitors shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
8.2. Further Action.  The Parties agree that if at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.


8.3  Filing of Form 10-K.  Each of the Sellers acknowledge that the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the
“Form 10-K”) is due to be filed with the SEC on or before March 31, 2011, which
date is after the Closing, but that the Purchasers will not be in a position to
report on or to certify as to the condition of the Company as at December 31,
2010.  Accordingly, each of the Sellers hereby agree to cause the preparation
and audit of the Form 10-K and related financial statements at its own expense,
and to cause the filing of such Form 10-K as soon as possible after the Closing
Date, but by no later than the mandated filing date, and to deliver the draft
Form 10-K to the Purchasers at least 5 business days prior to such filing date
for review and approval in advance of the filing.
 
9.  
Conditions to Obligation to Close.

 
9.1. Conditions to Obligation of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:
 
(a) the representations and warranties set forth in Sections 3 and 4;
 
(b) the Shareholders shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(d) the Shareholders shall have procured all of the third party consents, if
any, required in order to effect the Closing, and
 
(e) the Shareholders shall have delivered to the Purchaser a certificate to the
effect that (A) each of the conditions specified above in Section 9(a)(i)-(iv)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities.
 
 
           The Purchaser may waive any condition specified in this Section 9(a)
at or prior to the Closing in writing executed by the Purchaser.
 
9.2. Conditions to Obligation of the Shareholders.
 
The obligations of the Shareholders to consummate the transactions to be
performed by it in connection with the Closing are subject to satisfaction of
the following conditions:
 
(a) the representations and warranties set forth in Section 5 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(b) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and
 
(d) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Shareholders.
 
The Shareholders may waive any condition specified in this Section 9(b) at or
prior to the Closing in writing executed by the Shareholders.
 
10.  
Miscellaneous.

 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity, except as otherwise set forth in Section 8(a) (as to the
Indemnitees).
 
(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Shareholders; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its affiliates, and (ii) designate one or more of its affiliates to
perform its obligations hereunder, but no such assignment shall operate to
release the Purchaser or a successor from any obligation hereunder unless and
only to the extent that Sellers agree in writing.
 
(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following address (or at such other address for a party as shall be specified by
like notice):
 
(i)  
if to the Shareholders, to:

 
Wansu Wen
Suite 910, Yi An Plaza, 33 Jian She Liu
Guangzou China 510000
Telephone No.: (8629) 8436-8561


(ii)  
if to the Purchaser, to:

 
Taehoan Park
#201 Daerungtechnotown 3, 448
Gasan-Dong
Geumcheon-Gu, Seoul
Korea 153-772
Telephone No.:  +82 2 2107 7200


(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State Nevada without giving effect to
any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Nevada.
 
(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser
and the Shareholders or their respective representatives. No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
(m) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 10(n) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
(n) Submission to Arbitration. Each of the Parties agrees that any dispute,
controversy or claim arising out of or relating to this Agreement, or the breach
termination or invalidity thereof, shall be settled by arbitration in accordance
with the UNCITRAL Arbitration Rules as at present in force and as may be amended
by the rest of this clause.  The appointing authority shall be Hong Kong
International Arbitration Centre.  The place of arbitration shall be in Hong
Kong at Hong Kong International Arbitration Centre (HKIAC).  The number of
arbitrators shall be three, and the arbitration proceedings shall be conducted
in English.  Any such arbitration shall be administered by HKIAC in accordance
with HKIAC Procedures for Arbitration in force at the date of this contract
including such additions to the UNCITRAL Arbitration Rules as are therein
contained.  If arbitration shall fail for any reason, then the parties hereby
submit to the jurisdiction of any state or federal court sitting in Las Vegas,
Nevada, in any action or proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the action or proceeding may be heard
and determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 10(g)
above. Nothing in this Section 10(n), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
 


[Signature Pages Follow]
 
 
IN WITNESS WHEREOF, the Parties have caused this Share Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.
 
 
COMPANY:
 
HUTECH TECHNOLOGIES, CO. LTD.
 
 
By:                                              
Name: Wansu Wen
Title: President
 


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;
PURCHASER AND SHAREHOLDERS’ SIGNATURE PAGES FOLLOW]
 
 
IN WITNESS WHEREOF, the Parties have caused this Share Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.
 
 
PURCHASER:
 
 
_____________________
Taehoan Park






[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;
SHAREHOLDERS’ SIGNATURE PAGE FOLLOWS]
 

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Share Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.
 
SHAREHOLDERS:
 
                                                          
WANSU WEN
 
 
                                                          
MING LEI
 
 
 
 
  SCHEDULE 1




Selling Shareholder Name
 
Transfer Preferred Shares
   
Percentage of Transfer Shares
   
Pro Rata Share of Purchase Price
WANSU WEN
   
26,360
     
80
%
 
$
320,000
   
MING LEI
   
6,590
     
20
%
 
$
80,000
         
32,950
     
100
%
 
$
400,000
   



 